Title: II. Replies to Queries: New York (1), [ca. 1–5 June 1784]
From: Unknown
To: Jefferson, Thomas



[ca. 1–5 June 1784]

Answers to Govr. Jefferson’s Quæries
Government.

1st: Civil List is per Annm: about £5000.
2. Offices are sought after.
3. The Government is much Respected.
4. Amount of State Debt is
5. No Funds are provided for Payment of the Interest, Government having order’d Landed Property to be sold to absorb about one million Principal.
6. The Evidences sell from 16s @ 18/ for a Debt amounting Principal and Interest to 23/9.
7. The present Years Taxes are calculated to Raise for the State £100000.
8. The Annual Duties cant be ascertained as yet;
9. The Proportion of Slaves is
10. The Spirit of Emigration since the British quitted the City is checked.
11. New Settlers are Emigrating in great Numbers from the Eastern States to settle in this; few have as yet been Imported.

Price of Labour.

1st: Labour in the Feild is from 30/ per month in Winter to 53/4 in Summer.
2. Smith Wages are not by the day they work for one Shilling in the Pound find the Iron—which is about 20£ per Ton.
3. Carpenters are Twelve Sh. per day.
4. Masons are Do. per day.
5. Weavers are
6. In Rope Walks
7. Ship Carpenters are 16/ per day.

Ship Building

1st: The Shipping built in the present year is very Inconsiderable, before the War it amounted to about
2. The Price at present is from £7 to 8 per Ton.
3. The Timber and Iron generally from the North River, sometimes from Jersey.
4. A great deal supplied from our Own Manufactures if  Imported yarnsthe ready made cheifly from Holland.
5. The Sail Duck from Holland, and Russia cheifly; little English.

Navigation

1st: Wages of the Master are
2. Wages of mariners are about 10 Ds. to West Indies.
3. Victualling per Month is about 2/2 Dollars per man.
4. About 10 or 11 Persons [in] the whole to a vessel of 200 Tons. 300 Tons about 13. 400 about 16 hands 500 about 18.
5. From one to Two hundred Tons [. . . .] 6th.
7. The Ballance of Carrying much in favor of the State before the war.
8.

Fisheries.

1st: The Fisheries Exercised are the Whale and Cod Fishery.
2d: At present not more than Twelve Vessells in the Whale Fishery.
Cod. Total Tonnage: but a large Settlement of Nantucket Men is forming at Claverock about 30 Miles So of Albany, they have already erected 30 Dwelling House in their new Town, and being possessed of Considerable Capital mean to prosecute the Whale Fisheries to great Extent. The Capital they Commence with is
3: The hands at present Employed dont Exceed 240.
4. The Fishing Grounds for Whale—Back of Long Island, off the Western Islands, in the West Indies, and off Falklands Isles and the Coast of Brasils.
5. England ever has been, and must be the principal market—in Short Great Britain and Ireland can only be depended on. Train oil may answer in Holland, and France.
6. The Profits of the Whale Fishery are from 25 to 40 p Cent—of the Cod
7. The Fishing Vessells are
8. They are about 18 hands to a Vessell of 120 Top.
9. Quantity of Spermacety Oil obtained in the present year may be Computed at about 3500 Barrels. The Bones are from the Black Whale which have not been […] taken. It is the least valuable Fish.
10. In the Foreign Fishery, that is for the Western Islands,  and West Indies, they victual for 6 Months, generally are Employed 5. For the Falkland Islands and Brasils they are victualled for 12 months, generally Employ’d 11 Months.

